Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-6 and 12-21 directed to non-elected invention without traverse.  Accordingly, claims 1-6 and 12-21 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 1-6 and 15-21.

Allowable Subject Matter
Claims 7-11 and 22-29 allowed.
There is no art of record alone or in combination that teaches of a method for comminution or inactivation of circulating tumor cells or tumor cell clusters from a tumor affected organ or organ part that includes the combination of recited limitations in claims 7 and 14. 
As to claim 7, the art of record alone or in combination did not teach the recited limitations of a pump with a pressure-increasing section and a pressure-reducing throttle is arranged in the venous drain for comminution or inactivation of circulating tumor cells or tumor cell clusters and is operated at the output side in its operating point given by volumetric flow and pumping pressure according to the volumetric flow and the blood pressure of the venous drain of the tumor affected organ or organ part wherein the pump creates shear stress in the blood moving through the pump and, thereby, generates comminution or inactivation of the tumor cells or tumor cell clusters.
As to claim 7, the art of record alone or in combination did not teach the recited limitations of a pump arranged in the venous drain of a tumor-affected organ or organ part, said pump having a pressure-increasing section and a pressure-reducing throttle for a volumetric flow and pumping pressure corresponding on the output side to the volumetric flow and the blood pressure of the venous drain of the tumor-affected organ or organ part for comminuting or inactivating circulating tumor cells (CTC) or tumor cell clusters (CTCC) from the tumor affected organ or organ part by shear stresses exerted on the blood moving through the pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771